 TRAILWAYS OF NEW ENGLAND,INC.509misrepresentation.'Furthermore,the elig,ble employees could rea-sonably construe the stated rate as applicable to permanent employ-ees and the annual bonus as being linked with the length of employ-ment during the year. Accordingly,objection 1 is hereby overruled.Objection 2 relates to alleged misrepresentations in another leafletdistributed by the Petitioner at 4:30 p.m.,March15, the day beforethe election.This leaflet listed benefits allegedly included in the Peti-tioner's current contract with Quaker Oats Co. whose employees italso represented.The Regional Director found that the Petitioner'sstatement that Quaker Oats employees received"triple time for holi-days,"although less important than the matter of hourly ratesinvolved in objection 1, was also an objectionable misrepresentationbecause the contract actually provided for holiday pay at two andone-half times the regular hourly rate.We find this misrepresenta-tion, in the context of the entire election campaign,to be insubstantialand an insufficient basis for setting aside the election.We thereforeoverrule objection 2.Accordingly,as we have overruled the objections and the tally ofballots shows that the Petitioner has obtained a majority of the validballots cast,we shall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.[The Board certified Retail,Wholesale and Department StoreUnion (RWDSU), AFL-CIO, as the designated collective-bargainingrepresentative of the employees of the Employer.]*Hollywood) Ceramics Co., Inc., supra.Trailways of New England,Inc.andAmalgamated Associationof Street,Electric Railwayand MotorCoach Employees ofAmerica,AFL-CIO.Cases 1-CA-4549, 4639, 4657, 4746, and4752.August 12, 1966.DECISION AND ORDEROn May 11, 1966 Trial Examiner Ramey Donovan issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision and asupporting brief and the Respondent filed a brief in support of theTrial Examiner's Decision.160 NLRB No. 44. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hasdelegatedits powersin connection with this case to a three-memberpanel [Members Fanning, Brown,and Zagoria].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, includingthe exceptions and briefs, and hereby adopts the findings, conclu-sions, and recommendationsof theTrial Examiner.[The Board dismissed the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEAmalgamatedAssociationof Street,Electric Railwayand MotorCoach Employ-ees ofAmerica, AFL-CIO, now Amalgamated TransitUnion,AFL-CIO,hereincalledAmalgamated or the Union, filedcharges againstTrailwaysof New England,Inc., herein called the Respondentor the Company.' An individual, Robert M.Parker, filed a charge againstthe Companyon September24, 1964.2The GeneralCounsel issued a complaint on September 9, 1964, and, at variousdates thereafter amended the complaint,up to and includingJanuary 4, 1965. Thecomplaint,described briefly, alleged violations of Section 8(a)(1),(3), and (5) ofthe Act.Respondent denied the commission of unfair labor practices.A hearing was held in Boston, Massachusetts on 43 hearings days between Janu-ary 4and April 29, 1965before TrialExaminer Ramey Donovan.3In order to understand subsequent developments in perspective,a few words areappropriateabout theaforementioned case.The Company and the Union had hadcontractual relations for many years.On December 31, 1963, while a contract wasin effect, a strike of substantially all employees,drivers, ticket agents, and baggagehandlers, occurred.Withoutgoing into the details or the communications betweenthe parties or their contentions regarding the strike and their negotiations relatingthereto,it suffices to statethat the Companythereafter discharged over 190employ-ees.The issue of the legality of the discharges was not litigated before me since,for the purposes of the case, the General Counsel concededthe validityof the dis-charges.4What wasin issue before me was an alleged refusal to bargain over thecourseof manymeetings between the parties and an alleged discrimination in hiringdischarged strikers,commencing about January15, 1964.The discrimination allegedhad both group and individual aspects and entailed the appearance of approximately190 individuals.Additionally, the GeneralCounsel had alleged that on June 15,1964,Respondenthad discriminatorilysuspendedRobert M. Parker for4 days andhad discharged Parker on September21, 1964.5 Parker hadbeen an employee atthe time of the strike in December 1963 and had been discharged.He had beenhired as a new employee onApril 24, 1964.6-4549,April 7,1964;1-CA-4639,June 10,1964;1-CA-4657, July 1, 1964, 1-CA-4752, September 30, 1964.2 Case 1-CA-4746.s The General Counsel filed a 364-page mimeographed brief on or about October 1, 1965and the Respondent filed a 194-page printed brief at that time4Contemporaneously,the discharge issue and the arbitrability thereof was being litigatedby the Union and the Company in the Federal District Court and Court of Appeals6 As we have seen,Parker had filed a charge alleging such discrimination in Case 1-CA-4746. The Union charge in Case 1-CA-4752 was substantially identical with the individualParker charge.8At various dates, commencing about the middle of January 1964, Respondent, uponapplication,had hired on an individual basis,a substantial number of discharged strikersas new employees. TRAILWAYS OF NEW ENGLAND, INC.511Approximately in the latter part of December 1965, the Regional Office of theBoard in Boston advised the Trial Examiner'sDivision inWashington,D.C., thatprospects for settlement of the case were promising.I thereafter suspended my workon the writing of a Decision.On April 15,1966,theGeneral Counsel, the Com-pany, and the Union filed with me a joint motion to dismiss complaint.Inter alia,the motion recited that the Company and the Union had entered into a settlementagreement providing for the execution of a new contract by the parties and theacceptance of a specified arbitration award.?Various other aspects were referred toin the said motion, including the fact that the settlement agreement was dependentupon the approved withdrawal of all complaints pending before me except for Cases1-CA-4746and 1-CA-4752,the Parker allegations.On April 15,1966,I issuedan order granting the aforesaid joint motion, approving the withdrawal of Cases1-CA-4657, 1-CA-4549, 1-CA-4639and dismissing that portion of the complaintrelating thereto;and retaining jurisdiction of that portion of the complaint relatingto the individual case of Robert M.Parker in Cases1-CA-4746and 1-CA-4752.Upon the entire record, including observations of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERRespondent,the employer,at all materialtimes,hasmaintained its principaloffice and place of businessinBoston,Massachusetts, where itmaintains a busterminaland offices. At Boston and at otherlocations Respondent engages in thebusinessof providinginterstate transportationservice bymotor carrier buses to thegeneralpublic.As an instrumentality of interstatecommerce,Respondentcauses passengers to betransported from itsterminals in Boston,Massachusetts, in New York, New York,and other citiesto several other States of the UnitedStates.Annually,in the course of its operations,Respondent receives gross revenue inexcess of$250,000.It is found that'Respondent is an employer engaged in commerce within themeaningof the Act.U. THE LABOR ORGANIZATIONSAmalgamatedTransitUnion, AFL-CIO,an international union,and Division1318,Amalgamated Transit Union, AFL-CIO,a local union,are labor organiza-tions within the meaningof the Act .8III.THE ALLEGED UNFAIR LABOR PRACTICESA. The suspension of Robert M. Parker;the discharge of ParkerGeneral BackgroundI have stated,in a prior portion of this Decision,the general legal backgroundof the overall case. In fairness to all parties involved in the Parker case, a sharperfocus must be drawn regarding this background insofar as it is relevant to the issuebefore me._-The December 1963 strike and its aftermath was in-many respects a traumaticexperience for the Company, the Union,and the employees.From the Company'sstandpoint,its entire operation had been almost wholly disrupted by an unexpectedstrike of substantially all its employees on New Year's eve. Thereafter,the Com-pany's discharge of over 190 employees,who had seniority ranging from a year orless to 25 years or more, was of profound importance to the Union and to theemployees.9As a result of the strike, the Company operated on a curtailed basis by rentingbuses and drivers from other companies and by hiring employees who were either7The arbitration award related to the grievance filed by the Union respecting the dis-charge of the strikers.8As appears,local unions within the Amalgamated are designated divisions,whereas Inother international unions the designation would generally be local union.Neither to be magnified nor omitted In the problems confronting the parties was thefact that the International Union had imposed a trusteeship on Its Division 1318. Therewas collateral litigation on this aspect as well'as on the contractual arbitrability issue 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDnonunion or members of other unions. Earnest and repeatedmeetingstook placebetween the Company and the Union but they did not succeed in resolving the dif-ferences in their respective positions. Approximately, in the middle of January 1964,the Company undertook to hire, on an individual basis, discharged strikers, whoapplied for employment as new employees. Initially, the Union's positionwas thatthe strikers were prepared to return providing that they were reinstated; i.e., withtheir old seniority. The great majority of the strikers adhered to the union positionbut some of the strikers, including employees Rutherford, Bolduc, and Adler, sub-sequently applied for employment to the Company on the latter's terms;i.e., as newemployees and were hired as new employees.10 With this development, the Unionadvised its members to seek employment with the Company on any terms available.Thereafter, the strikers applied for employment as new employees. Many were rehiredat various times and some were never rehired.Sinceall strikers, who were rehiredafter the strike, came back as new employees, the date of poststrike hire determinedtheir respective dates."In the foregoing connection,it is also tobe observed that seniority in the busindustry is in many respects a more important factor than it is in other industrialenterprises.Generally, employee seniority in industry bears upon suchsituations aslayoff and retention of employees or upon promotion opportunities. In the bus indus-try, seniorityalso relatesto the foregoing but, additionally, day-to-day work andearningsare affected by relative seniority standing. Thus, the drivers bid for par-ticularrouteson the basis of seniority and the seniorman is accorded preference.Drivers who are low in seniority receive either the less desirable route or, notuncommonly,work as extras on a standby basis. Thus, a man on such a standbyor protectionbasis, asit is called, may have to standby at a terminal in the eventthat for some reason he may be needed. Illness of a driver or additionalpassengersmay necessitate the use of an extra driver. Working on such a basis is to be con-trasted with the situation of a high seniority driver. The latter may have a home inPortland,Maine. By virtue of his seniority he secures the Portland to New Yorkroute on a regular schedule. To a great degree his working time and his nonworkingtime ispredictable and can be planned accordingly. Also, a driver's earnings areimportantly affected by the mileage he drives and the senior man has the advantagein thisrespect asisapparent from what has been said in contrasting the situationof the regular driver and the extra driver.The relevancy of the foregoing background regarding the return to work ofemployees after the strike and the matter of seniority will be apparent as we con-sider the Parker case. To ignore and to fail to explain such background factors inconsidering the circumstances of Parker's suspension and subsequent discharge wouldbe unfair. I have no intention to do anythinglessthan to appraise all relevantcircumstances. By thesametoken, I shall not ignore other background facts regard-ing Parker thatare also relevanttomyconsideration of his case.Parker's Background with the CompanyParker was hired on August 2, 1957. In the same year, 1957, Respondent acquiredthe bus company, previously owned and operated by another employer. As far asdriving ability and competence was concerned, Parker had an excellent driving andaccident record. His appearance and dress as a driver were also very good. Withrespect to the Union, there is no evidence that Parker was ever a union officer orcommitteeman or that he was conspicuous for union activity as such, in the period1957-64, prior to, or during, the strike in December 1963-January 1964. Parker,like over 190 other employee strikers was discharged in early January 1964. During10 For many years the union-company contract had contained a union-security clause andall the unit employees were members of the Union. Employees such as Rutherford, Bolduc,and Adler, had, like other employees, been discharged on December 31, 1963, and earlyin January, because of strike participation.n Strikers who had applied for employment at an early date, particularly while the bulkof the strikers were unwilling to return as new employees, became relatively highly placedon the new poststrike seniority roster. Thus, an early returned striker, who had workedfor the Company for 2 or 3 years and who had been relatively low on the prestrike se-niority roster, might find himself in a high position on the new seniority roster and aheadof men who had 10-20 years of seniority prior to the discharges and prior to rehire asnew employees There was also a relatively small number of employees who had neitherstruck nor had they been discharged and their seniority on the new roster ran from theiroriginal date of employment. TRAILWAYS OF NEW ENGLAND,INC.513the strike,Division 1318, the local union,organized,programed,and engaged in apicketing campaign at the Company'sBoston and New York terminals,with thepicket lines being manned by members of the Union pursuant to the Union'sscheduling.Although many of the discharged strikers had performed picket duty dur-ing the strike and such evidence was elicited,inter alia,in the course of the presen-tation of evidence regarding alleged discriminatees in the original instant case, thereis no evidence that Parker performed any picket duty.In addition to the evidence that Parker had a good driving record in the 1957-63period and in the period when he was rehired in 1964, there is evidence regardingother aspects of Parker as an employee which is appropriately considered in thisParker-Company background section of my Decision.On August 28, 1957,a letter was sent to Parker by Sullivan,who at the timewas superintendent of the Company's operations.The letter read,inter alia,We are in receipt of a complaint regarding the use of foul language on theloading platform of the Port ofAuthoritybus terminal in NewYork City ... .Safeway Supervisors and Dispatchers at New York.are entitled to thesame courtesy and respect you show the Trailways of New England personnel.You will be penalized 1/4 cent per mile for 30 days as a corrective disciplinarymeasure.On November 2, 1959,District Supervisor Wirth wrote to Superintendent Sullivan,enclosing a report of Dispatcher Scholem regarding Parker on October 31,1959.12The substance of the incident as described by the supervisors is that Parker cameto the terminal and gave the dispatcher"a lot of mouth and argument"becausesome other drivers were in the hotel room and awakened Parker who was sleepingbefore his New York to Portland return trip. As described, "Mr. Parker was veryboisterous and was using very foul language in front of all the passengers .and "other operators" (drivers).13Wirth wrote that a representative of another buscompany, who was present,had corroborated Scholem's account.Wirthstated thatifhe had been present he would have taken Parker out of service and sent himhome; Superintendent Sullivan wrote to Parker on November 5, 1959,referring tothe above incident on October 31, and advised Parker that he was suspended forone round trip from Portland to New York and that any recurrence might resultin a more severe penalty.14Stokes came with the Company in February 1962, as operations manager underPowell,who was vice president and general manager.Stokes' office,like that ofPowell,was in the Boston terminal.In the fall of 1963,according to Stokes' credibleaccount,Dispatcher Baxter telephoned Stokes at the latter's home. Baxter said thatParker was refusing to drive his bus on his scheduled trip toNew Yorkbecause thefire extinguisher on the bus was empty and that it was contrary to ICC regulations.In the conversation with Baxter,Stokes learned that en route with the bus fromPortland to Boston,Parker saw a fire in a building and had stopped the bus andhad used the extinguisher on the fire.Stokes said to Baxter that Parker knew thatthe Company did not have a service garage in Boston;that there were no extraextinguishers at the terminal;that Parker knew he had already used the extin-guisher'scontents and Stokes said that Parker should complete the trip to NewYorkand there replace the extinguisher.Baxter said that he had already told thisto Parker but Parker still refused to drive the bus. Stokes then advised Baxter toinform Parker that he was to complete the trip to New York or to go home andnot bother to come back.Parker thereafter completed the trip.15Stokes did not direct Baxter to write up a report on the incident nor did he sub-sequently summon Parker to his office.16Stokes did speak to Parker one day inthe terminal regarding the incident but imposed no disciplinary action.About3weeks after the foregoing fire extinguisher incident,Stokes had anothercall from Baxter to the effect that Parker was refusing to drive his bus from Bos-12 The Wirth letter is dated September 2, 1959,which evidently is a typographical errorsince the attached report of Scholem is dated October 31 and Wirth's letter cites that date.12 The quoted portions are from Wirth's letter and Scholem's report.14 In 1959 or 1960, Union President Harrington was discharged for cursing and usingfoul language.That matter was arbitrated and the discharge was upheld.'s Stokes testified that Baxter told him that Parker had used some foul language duringthe conversation with Baxter regarding the extinguisher.10Baxter was a dispatcher at the Boston terminal.257-551-67-vol. 16 0-3 4 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDton to New York because the inside of the windshields was dirty. Stokes said,"Well, give him some paper towels and let him wipe them off." Baxter replied thathe had already done so but Parker had refused, saying that the inside had to bewashed. Stokes said thatsinceParker had taken the bus from the Portland garagewhere it was supposed to be cleaned, the time for him to have complained was inPortlandwhere there was a maintenance man to take care of such matters.17Stokes instructed Baxter to tell Parker either to drive the bus to New York or togo home and stay there. A shorttimeafter Stokes had hung up the telephone aftertalking with Baxter as described, Parker telephoned Stokes. Stokes gave him thesame order as he had previously given to Baxter for Parker. Parker then agreed todrive the bus to New York and did so.Later in December 1963 as we have seen, a strike occurred and the strikers,including Parker and some 190 others, were discharged.18 After the Union hadadvised the strikers to seek employment with the Company on any terms available,Parker, as well as others, applied for employment as a new employee. Parker wasrehired by Powell, vice president and general manager of the Company. Amongthe steps taken by Parker in his efforts to be hired were personal appeals to Powell,including a telephone call to the latter's home and a letter written by Parker toPowell.In the aforesaid letter, dated February 15, 1964, Parkerstated,inter alia:I will be the first to admit that I have made mistakes while with Trailways andat a time or two I have spoken out of turn; however, in every instance theseevents took place years ago and I paid for these errors through discipline withwhich I accepted. I feel that I also learned from these mistakes and I'm sureyou will agree as you and your office have been strangers to me for a consid-erable length of time [presumably this latter statement means, not being calledto the office for disciplinary reasons].Parker's aforementioned reference to past mistakes and speaking "out of turn"evidently can refer to the incidents previously described herein.19Stokes testified initially that he did not recall specifically that Powell had askedhis opinion of Parker in the period prior to Parker's rehire in April 1964. Stokesdid state that he recalled telling Powell that there was trouble or a problem betweenParker and Baxter. The witness then testified that Powell had discussed the possiblerehiring of Parker with him and had asked his opinion sometime prior to Parker'srehire. Stokes states that he told Powell that he did not consider that Parker wasa good employee; and he recommended that Parker not be rehired. The witness tes-tified that his opinion of Parker was based on the Baxter-Parker incidents aforede-scribed and Stokes' opinion that Parker had a reputation of being, and was, a "loudmouth." Stokes states that he considered that Parker used poor judgment in mak-ing remarks in various places and under certain circumstances. Stokes testified thatquite often he had heard that, in the New York terminal, Parker, while still employedprior to 1964, would hold forth and expound to other employees on some subject orother relating to the Union-Company contract or employment conditions in a loudvoice that could be heard "all over the terminal." According to Stokes, there wasnothing specific that he had heard about Parker declaiming as abovementioned butsimply that it was in the rather open forum of the terminal in a resoundingly loudvoice. Stokes stated that as far as he was concerned, "any driver has a right toquestion the interpretation of the contract. We expect them to do it in a gentlemanlyway, and Mr. Parker did not always do it in a gentlemanly way; but he certainlyhas the right to question it."Parker was rehired by Powell on April 24, 1964, as we earlier noted.The Events in 1964In the period following his return to work in April 1964, Parker went to the localunion office and secured the names of rehired company employees who were delin-quent in their union dues. Over a period of months, according to Parker, he talkedto 40 to 50 such employees in hotel rooms or around the company bus terminals.17As previously indicated, Parker's regular run was from Portland to New York witha stop in Boston.'The strike did not involve any incident in which Parker was involved.16 Parker testified that in one of his interviews with Powell in 19114, before his rehire,Powell referred to Parker's troubled relationship with Baxter. TRAILWAYS OF NEW ENGLAND, INC.515The gist of what Parker said was that the men should support the InternationalUnion and thereby secure the restoration of their seniority.20 For the most part, theresponses were varied and unexceptional. Some men said they intended to pay theirdues and a few expressed less than enthusiasm. One of the drivers thus approachedby Parker told him, according to Parker, that if the International or the Divisionwas sending Parker out to talk about dues they were sending a very poor represent-ative.Parker, also at different times during this period, told the various supervi-sors, in the course of conversations, that eventually the Union would get the entiresituation, including seniority, straightened out, and that Parker would be back onhis Portland run. There was no particular visible or verbal reaction to Parker'saforesaid views and the strongest expression was by a supervisor named Hunter.Parker pointed out to Hunter the higher position on the seniority list which Parkerpredicted he would eventually regain and that he would be again on the Portlandrun.Hunter simply said that Parker would never make it. Parker testified that hehad also said to Stokes that he would be glad to be back in Portland on his runand that, when he did so, he would invite Stokes to his seniority party. Stokes' solereaction was to laugh at this sally, apparently good humoredly.No one in management appeared disturbed by Parker's views or argued with himor told him to stop his activities. It was evident that the strikers who had remainedloyal to the Union would all prefer to have their original seniority rights. TheCompany, as a result of numerous meetings and communications with union offi-cials and union counsel, was well aware of the union position. It was clear that theUnion had not accepted either the discharges or the reinstatements of strikers asnew employees and that the entire matter was and would be a matter of litigationand/or arbitration unless either party made some major departure in positions thathad already become very firm. The Union had filed charges with the Board. More-over, the Company was aware that practically all theunionmen who had beenrehired after the strike had been union men for years and that no discernible actionof repudiation of, or withdrawal from, the Union had taken place among substan-tially all the strikers, rehired or otherwise.21 Inany event, in view of the foregoingand other evidence in the record, I cannot agree with the General Counsel's con-tention that Parker's talking to theunionmen about their dues or his expressedconfidence in, and adherence to, theunion positionand its eventual success, was abombshell or a cause of great concern to the Company and that Parker had becomeamarked man in the period after his rehire on April 24, 1964.22Stokes testified that around the middle of May 1964, various drivers and dis-patchers started telling him that he should do something about Parker becauseParker had been making insulting and profane remarks to other drivers in the termi-nals.About this time, Stokes received a telephone call from McShane, the Com-pany's regional manager in the New York terminal. McShane said that Parker wasasking for a salary advance because he had rented an apartment which requiredan advance rent payment. At Stokes' request, McShane then put Parker on thetelephone. Stokes said to Parker that since Parker wanted a favor from the Com-pany, Stokes wanted a favor from Parker. Stokes told Parker that he understoodthat Parker was using some profane andinsultinglanguage to other drivers andStokes said that he wanted Parker to stop such conduct. Parker said he would andStokes approved the pay advance.Parker testified that on June 5, 1964, he was driving a company bus and stoppedatAmesbury, Massachusetts, where a company employee, a driver named Bolduc,20As previously noted, all the rehired strikers were hired as new employees Parker hadbeen#22 on the prestrike seniority list but was #83 on the new list. In 1964 Parkerwas working on the extra (standby) board, whereas formerly he had the regular run fromPortland to New York and return.21Without going into the Section 8(a) (5) aspect of the original case, which had a greatmany facets and which is no longer before us, it may be noted that the General Counseland the Union contended. based on evidence adduced, that at a formal meeting betweenthe parties in March 1964, the Company had admitted that the Union represented amajority of the poststrike working forceWhile denying such an admission, Garrett, assist-ant to the company president, stated that the Company did believe that the Union repre-sented a majority of the rehired strikers but that the Company doubted the Union'smajority status among the new employees hired during or after the strike22 There is no evidence that the Company was aware of Parker's dues activity and knowl-edge of such activity was specifically denied by Stokes and other supervisors. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDboarded the bus after presenting a proper pass receipt to Parker.23 It is clear thatBolduc was in his driver's uniform and, in accordance with accepted procedure, wascushioning(riding as a passenger on a pass)en route to a terminal point where hewas to pick up his bus for an assigned run 24 Parker drove the bus to Portsmouth.Passengers were aboard and some left at the latter terminal. According to Parker,Bolduc was sitting toward the rear of the bus Parker states that he went back toBolduc and asked to see his pass. Bolduc produced his wallet and showed the pass.Parker asked to see the other side of the pass and Bolduc showed it.Parker dis-covered that Bolduc had not signed his pass and told him it had to be signed orBolduc would have to buy a ticket. Parker states that Bolduc refused,whereuponParker went into the terminal and telephoned Stokes in Boston,recounting thatBolduc had not signed his pass and apparently saying or indicating to Stokes thatParker would not carry Bolduc on his bus. Stokes told Parker to let Bolduc ridethe bus. Parker did this and proceeded to Portland,the terminal point of the trip.At Portland the passengers dismounted and Parker was about to take the bus tothe terminal garage. Bolduc moved to a seat in the center of the bus intending toride to the garage since he was going to drive the same bus on his trip out of Port-land. There was nothing exceptional about another driver staying on a bus until itreached the garage. Parker,however,testified,"And I didn't feel too crazy aboutthat I should take him down to the garage.I told him to get off the bus orIwas going to have a cop take him off, which I knew I couldn'tdo, but I got outand made believe I was looking for a cop."Parker states that he called Bolduc a"scab"two or three times because Bolduc had gone back to work before the Uniontold him to do so and because he was not paying his dues. The witness also testifiedthat he told Bolduc he was weak and yellow. Bolduc's only rejoinder to all this,according to Parker,was that the Union was no longer in the Company and thatPowell, the general manager, would be interested to know about a "guy" like Parker.Parker dared Bolduc to report him but Bolduc said that he did not intend to do so.I consider the foregoing testimony of Parker basically accurate and it does notconflict materially with Bolduc's version.However, I consider that Bolduc's accountaccurately reflected some details omitted by Parker and I credit Bolduc.Bolduc states that when Parker came to the rear of the bus at Portsmouth andasked to see his pass there were passengers seated nearby.When Parker discoveredthat Bolduc had not signed his pass he told him he would have to get off the bus.Bolduc said he would not get off and started to sign the pass.Parker left andcalled Stokes in Boston.When Parker returned he again looked at the pass, saw itwas signed,and said,in the presence of passengers,"There you son-of-a-bitch, we'vegot that done, didn'twe." Some of the passengers commented to Bolduc that they2'Bolduc had first been employed by the Company in April 1963 and therefore,havingabout 8 months' seniority before the strike, he was low on the prestrike seniority listBolduc was discharged like the other strikers early in January1964.When the Companythereafter announced that it would receive applications from strikers as newemployees,Bolduc was-among the first to apply.He did this before the Union had instructed its mem-bers to apply as new employees Bolduc was hired as a new employee aroundJanuary 17,1964, and was considerably higher on the poststrike seniority list than lie had been on theprestrike seniority list.2'As far as appears the only prior contact between Parker and Bolduc occurred in ahotel room in New York in May 1964.The room was provided by the Company for itsdrivers on layover and Bolduc was assigned to a particular roomwith three bedsWhenBolduc arrived,Parker and another driver were already in the room Parker placed hisfeet on the pillow of Bolduc's bed and told the other driver notto talk to Bolducbecausethe latter was a G- D- scab.Bolduc then called the company dispatcher and askedfor another room, stating that he did not believe he could get much sleep in that roomBolduc was given another room. Bolduc did not report this incident prior to Parker's dis-charge in June 1964 and the incident was not a factor in the dischargeHowever,I regardthe incident as having some relevancy on matters of credibility and in myappraisal ofthe principals involved in this case and their conduct.Itwas on the same basis that Ireferred to conduct in 1957 and 1959 however undeterminative of the immediate issues inthe case. By the same token,I would have noted the fact, if it existed(which it did not),that Parker had been chairman of the union grievance committee in 1958 and had incurredcompany hostility over a legitimate and proper grievance presentation.or, if Parker had,in 1959,received a national award as best driver of the year or some such fact that couldbear, however remotely,on the 1964 events before me. TRAILWAYS OF NEW ENGLAND, INC.517did not understand what was going on between the two drivers. The trip resumed,with Parker grinding gears, jamming brakes to the extent that an elderly passenger,who had arisen for his hat, was thrown against a seat and was helped back to hisseat by other passengers. At Portland, after the passengers left, and Bolduc remainedin order to ride to the garage since he was scheduled to drive the bus to New York,Parker started calling Bolduc "a G- D- scab and bastard and such languageas that and acted like he was nuts." En route to the garage Parker told Bolducthat he would be around a hell of a lot longer than Bolduc and that he had hisname written all over Bolduc and was going to get him personally. At the garage,Parker called over some of the garage employees, pointed to Bolduc and said thathe was a G- D- scab.Stokes' testimony confirms the already admitted fact about Parker telephoningfrom Portsmouth to Boston about Bolduc not having signed his pass. Stokes statesthat he told Paiker to let Bolduc ride the bus and that was the extent of the con-versation on the telephone. Shortly after the incident, Supervisor Hunter told Stokesthat he had spoken with Bolduc regarding the affair. According to what Huntertold Stokes, Bolduc had said that Parker had made a scene on the bus in front ofpassengers about Bolduc not having signed his pass and had threatened to call thepolice to have Bolduc ejected 25Stokes was apparently prepared to let the above matter rest but about a weekor so later he received a telephone call at his home from a driver named Adler.Adler said that there had been a Trailways driver riding on his bus whom he didnot know, but he had learned that the individual was Parker. In any event, Adlertold Stokes that this man Parker, without provocation, while they were going fromthe Portland terminal to the garage, called Adler a yellow bellied bastardand saidthat Adler would not be working for Trailways very long. Stokes testified that Adlerwas upset and apprehensive concerning the incident.Adler testified that at Portland, while they were on the bus driven by Adler andwere about to drive down to the garage, he spoke to the driver in uniform who hadearlier boarded the bus with a pass. Adler asked the man if he had the 9:30 busback and received the reply that it was none of his G- D- business. Enroute to the garage, without passengers, the aforementioned individual said his namewas Robert Parker and he was telling Adler that the latter was a yellow belliedbastard and that Parker would be with Trailways a hell of a lot longer than Adler.Parker told Adler that he had better save the pennies because he was not going tohave his job much longer.26 Adler said that he wished that they could all worktogether. Parker said that he could not work with a "yellow bellied bastard" likeAdler.Adler stated that he was not going to report Parker and Parker told himhe was too G- D- yellow to do so. Adler did call Stokes later and reportedthe incident.Parker testified that he was riding the bus because he had a 9:30 trip out of Port-land. Adler asked him if he was going to pull the 9:30 run and Parker states thathe replied that he would tell Adler if he thought it was any of his business. Adlerthen said that "I don't know who you are and if you value your job, you willwant to change your attitude." Parker replied that he knew who Adler was, "youwent back to work before the Union told us to." Parker told him he had a -yellowstreak down his back and was a weakling. Adler said that he had told Powell thathe would drive for nothing except breakfast and dinner. When Adler said that hewould report Parker to Powell, Parker told him to go ahead, "I will be here longafter you are gone when the union gets things straightened out."Ibelieve that Parker used stronger terms than his testimony regarding Adlerwould indicate and I credit Adler in this respect. In the course of the conversation,n There is no doubt in my mind that Parker knew that Bolduc was a driver for the Com-pany and that he was entitled to ride the bus. The incident was created by Parker becauseof his animosity toward Bolduc. It is not important whether I approve of an employee'sactivity if the activity is protected by Section 7 of the Act But, in my opinion, Parkerwas not engaged in protected activity. I would agree entirely, for instance, that an em-ployee in a plant could engage in union or concerted activity regarding wages But thisdoes not mean that he may, with impunity, stand on a work table in the plant during work-ing hours and denounce and curse the foreman a few times a day.Adler testified at one point that he was afraid but he qualified this by saying that hewas not "exactly afraid ; I didn't know who he was or what he was like 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDas Parker testified, Adler did refer to his expressed willingness to drive a bus evenif he received only breakfast and dinner.27Parker, following the incident with Adler, then drove the bus to Boston thatnight.At Boston, dispatcher Forsythe informed Parker that he was removed fromservice and was to report to Stokes the followingmorning.According to Parker,"I told him okay. I didn't ask him why. There wasno conversation." 28When Parker reported to Stokes' office on the following morning, Stokes saidthat he was going to do the talking for a change. According to Parker, Stokesreferred to Parker's harassing and agitating fellow drivers and said he ought todischarge Parker; he said he did not know whether Parker would be there longerthan Adler or not (in reference to one of Parker's remarks to Adler); he told Parkerthat if the latter had strong feelings about the situation in the Company, it wasnot up to him but that it was up to the courts to decide the issue. Stokes gave Par-ker a 4-day suspension, beginning June 18, 1964.Stokes' version is quite similar to that of Parker. Stokes testified that he toldParker that he was not to tolerate Parker upsetting other employees on com-pany property with passengers and employees around and that he would not tolerateParker using profane and insulting language to other employees.After his 4-day suspension, Parker returned and again met with Stokes. Parkerstates that Stokes told him that he would not tolerate any more agitation or harass-ment of employees; Stokes also referred to Parker's having threatened to call apoliceman to have Bolduc ejected from the bus and Stokes said that was silly andassinine.Parker testified that he said, "Ya, I guess it is." Parker also testified thatStokes said that "This thing [the strike and its aftermath] was out of their hands.let the courts settle it."Again, Stokes' version is not basically different. I find that Stokes said, amongother things, that he wanted Parker's assurance that he was going back to workand that he would leave the other employees alone: he told Parker that he couldnot control what he did on his own time, off company property, but that Parkercould not continue his past conduct. Parker agreed to desist and returned to work.Later that day Parker was told to see Powell. He did so. Parker testified thatPowell told him that it was a good thing for Parker that Stokes and not Powell hadhandled the situation. Powell said that he would not tolerate any more agitation andharassment. Powell said that he did not want drivers operating buses on the high-ways with things on their mind. Parker said that these things did not affect himon the road. Powell, according to Parker, said that the Company needed Parkerand Parker needed the Company and he wanted the men in the Company to worktogether.The letter sent to Parker from Stokes regarding the suspension read:This will confirm the interview held by both Mr. Powell and myself regardingcertain incidents that have occurred during the past few weeks in which therewas evidence that you were harassing and otherwise agitating certain of yourfellow operators. It was pointed out that for the good of the company and themorale of our people, we cannot tolerate such actions as this.21 In his brief,the General Counsel cites a statement made by Respondent's counsel inthe course of the General Counsel's cross-pass incident had nothing to do with the suspension."In context,the situation was that theGeneral Counsel was endeavoring to go into the details of the kind of pass that Parkerhad shown to Adler when Parker first boarded the bus. Although I did permit the GeneralCounsel to proceed in this area, I believed that the Parker-Adler pass aspect in itself wasnot the crux of the situation either from Adler's standpoint or Parker's.Adler did notprobe the pass and made no issue or comment thereon The pass itself had nothing to dowith the subsequent conversation between the two drivers However, when counsel for theUnion stated that ". .. the pass incident was one of the direct incidents which allegedlyled to this suspension,"Respondent's counsel stated : "The pass incident had nothing to dowith the suspension."The record is clear that the pass incident itself,as distinguishedfrom the ensuing incident on the bus, had nothing to do with Parker's subsequent suspension21 If Parker had had only the rather innocuous conversation with Adler that Parker de-scribed, it seems strange that his reaction to what Forsythe told him was as set forthabove No surprise was expressed and no question asked. It would appear that Parker wasaware why Stokes wanted to see him,namely thestrongcastigation metedout to Adlerby Parker as described by Adler in his testimony. TRAILWAYS OF NEW ENGLAND, INC.519As discipline for these offenses, youwere suspendedfor a four-day periodfromJune 18 . . . I believeitwas made very clear to you and you thor-oughly understand that any futureincidentsof this type will resultin immedi-ate dismissal.After Parker's return to work on June 21, 1964, Stokes testified that around earlyAugust some drivers and dispatcheis, principally drivers, remarked to him at varioustimes that Parker "was up to his old tricks again, nothing specific .."When theGeneral Counsel asked Stokes if he had investigated the reports at the time, Stokessaid that he had not. He said " . . . I had nothing specific to go on, and frankly Ididn't like to make the drivers squeal on somebody else. They felt they weretippingme off to something, it was up to me to make my own investigation. But that isdifficult to do if you don't have a specific date or time to go on." 29Before pioceeding with a description of further events, I believe the foregoingparagraphmeritssome comment at this point. The General Counsel's basic themeregarding Parker's suspensionand later discharge is that Parker was an outstandingunion leader among the rehired strikers and that in order to rid itself of this leader,the Company, and particularly Stokes, sought and obtained a pretext to disciplineParker and to ultimately discharge him. Commenting on the particular aspectsreferred to in the preceding paragraph,supra,theGeneral Counsel, in his brief,states:One could reasonably ask why wasn't Stokes "soliciting this kind of informa-tion?"Why didn't he alert the entire Trailways system to Parker's activities?Why didn't he demand that Parkercease anddesist from his activities andpolice sucha demand . . . .The answers to all searching questionsconcerningthe motivations of John W. Stokes in his discharge [infra] of Robert M. Parkerindicate only one conclusion-that Stokes was interestedonly in covering hisexcisionof Parkeras a unionadherent and agitatorand these incidents werenot the basis of his discharge but were, rathera means toan end ... .The General Counsel doesnot suggestthat the pre-September 1964 incidents didnot occurbut is critical that Stokes wasnot solicitingderogatoryinformation aboutParker andwas not makingevery verbal report intoa major cause,including investi-gation,written reports,and the compilationof a dossier and a voluminousadverserecord ofincidents.30While pursuing this contention, the GeneralCounsel is makingthe basiccontentionthat Stokes regardedParker as a unionleader whom he wasdeterminedto be rid ofon some pretext and that all disciplinary action, the suspen-sion and discharge,was pretextuousand attributableto antiunion considerations. Itwould be myopinionthat if the evidence showed thatStokes or other managementpeople had been going around todrivers andsupervisors asking themif they knewof, or had heard of, anystatement or conductof Parker, that was atall out of lineor, if written reports onParker wereat all times required,and if supervisors werealertedto watch Parker constantly,and if severe discipline was meted outto Parkerby Stokesat the earliest and less serious incidents,an inferenceof discriminatorymotivation might well be reasonable.But this is not the picture.The evidence, thusfar described,and my observation of Stokes and his testimony do not indicate asupervisor out "to get"Parker evenfor activity thatwas unprotectedby the Act, letalone protectedactivity.I do not knowwhetherStokes was a good supervisor or apoor supervisor.Nor doI purportto say whetheran aggressive supervisor is goodor bad.I do believe,however, on the basis aforementioned,that Stokes was not anzeAt an earlier point, there was Stokes'testimony about an oral report he had in May1964, about Parker's conduct, and which led Stokes to say to Parker, who was asking fora salary advance,that since Parker wanted a favor,Stokes was asking a favor in return,namely that Parker should cease his improper conduct(supra).The General Counsel hadasked Stokes,in effect,why he had not gone into the May matter more vigorously andthoroughly.Stokes replied,"Iusually tried not to say too much to another driver Inthe first place,Iwasn't soliciting this kind of information I appreciated receiving it, butI wouldn't give [go] into detail with the driver and put him in [on] the spot[of beinga squealer]."30The incident that the General Counsel,without offering evidence on the point,suggestsmay not have occurred is one involving driver Swisher.Stokes testified that in early Sep-tember a dispatcher mentioned to him that Swisher had said that Parker had tried to runSwisher's bus off the highway.Stokes testified that before he had a chance to look into thematter he had another report of a New York incident for which he discharged Parker. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDaggressive individual, at least as a supervisor. He was not looking for contention orconflictwith Parker or for reasons to criticize him. As long as Parker was anemployee, I believe that Stokes would have been pleased not to have any reportsabout Parker. Far from being "after" Parker, the evidence indicates that the con-frontationswere practically forced upon Stokes unless he was to relinquish hissupervisory function entirely.Returning now to our chronicle and analysis of events, we come to September 6,1964. On that date, Parker was on "protection" (standby) at the New York termi-nal. Two other drivers, Devine and Grady, were also present. Grady had been firstemployed in August 1963. He was a discharged striker who was rehired in March1964. Devine's employment with the Company began in May 1964. On September 6,Devine and Grady had driven to New York from Hartford, a distance of approxi-mately 117miles.They were "incomplete." 31 Parker had not driven at all.32 Adriver named Rybacki drove his bus into the terminal.33 Shortly thereafter, Rybackiwas sent out again on another trip. Parker, Devine, and Grady were in the area andspeculated together as to where Rybacki had come from on his trip into the NewYork terminal, and whether he had been complete or incomplete. Parker went tothe dispatcher's booth and asked dispatcher Gola where Rybacki had come from.Gola said that Rybacki had been incomplete. Parker returned to Grady and Devinewith the aforementioned intelligence. Parker suggested that Devine ask Gola thesame question since Devine was scheduled to be the next driver to go out. Devinedid so, and returned with the same information as had Parker. The three men dis-cussed among themselves the question of what made a man complete or incomplete.They did not know the answer but felt that a man who had driven 160 miles ormore was or should be considered complete.Not long after the foregoing, Supervisor Lonnie Walsh came over to the men and,according to Parker, asked Parker whether he was trying to stir up trouble with themen 34Parker replied that all he did was to ask where Rybacki had come from.Walsh said, where did he come from? Parker said he did not know and all thatGola had said was that he was incomplete. Walsh and Parker then walked towardthe dispatch booth. Walsh asked Gola where Rybacki had come from. Gola said,Worcester.35Walsh departed and Gola said to Parker that Parker had been a "ball-breaker" ever since he had known him. Parker was surprised since Gola was a mildindividual who had always been friendly toward Parker and the latter said he hadnever caused Gola any trouble and simply wanted to know where Rybacki hadcome from. Gola said that from then on he would go strictly by the book in anydealingswith Parker. About 5 minutes later, Gola returned and apologized toParker, saying he had been upset and tired, and they shook hands. Later, on thissame date, Walsh came and talked with Parker and the other two men. Parker andDevine told Walsh that they felt that Rybacki had been complete and that 160miles made a man complete; they told Walsh, however, that there was nothing inthe company rules defining completeness. Walsh said that he did not know whatconstituted completeness either, but indicated that he would find out. The next dayWalsh came to Parker and, in friendly fashion, placed his hand on Parker's shoul-der.He said he had talked to Powell 36 on the telephone and it had been decidedthat 160 miles should constitute completeness.37Walsh said to Parker that thisshould answer his question.It is apparent that the foregoing incident constituted a proper and legitimateexercise by Parker of his rights under the Act. Judging from Walsh's conduct, as31The terms "complete" and "incomplete," in effect, refer to the number of miles adriver has driven insofar as such mileage either does ("complete") or does not ("incom-plete") constitute sufficient work Thus, to take an obvious example, a man who hadsecured and had driven a run of 50 miles would ordinarily be incomplete and would be en-titled and/or required to have another trip in preference to another man who had justdriven 375 miles" Parker testified that of the three, Devine would have been the next man to go out ona run.33Rybacki had been first employed in February 1962 He was a discharged striker, re-hired on January 23, 1964, after the strike, and after the Union had directed the strikersto apply3aApparently, the reference was to Devine, the only new man involved. This and sub-sequent events are described by Parker.35Approximately 187 miles from New York.39Walsh testified that he had talked to Stokes37A bulletin or notice was then issued to that effect. TRAILWAYS OF NEW ENGLAND, INC.521described by Parker,above, when Walsh was informed by Parker what the incidentwas all about,Walsh did not resent Parker's conduct 38 The only person disturbedby the affair was Gola and he apologized to Parker39 No report was written upabout Parker and he was not disciplined in any way The event appears to have beena minor incident.On or about September 7, 1964, Parker had"cushioned" (rode as a passenger) toBoston from New York on a company bus. When he received his paycheck onSeptember 7, he noticed that he had not been paid for 100 miles. The next day hespoke to someone in the office named Kearney, pointing out the foregoing shortage.Kearney said he knew about it and it was because dispatcher Max Songer had saidthat Parker had cushioned to Boston on his own and did not cushion pursuant toSonger's telling him to do so.Parker said he would like the shortage to be made upin his next check. Kearney told Parker that Parker would have to talk to Stokesabout it before this could be done. Parker then telephoned Stokes and said that hehad been shorted for 100 miles in cushioning to Boston from New York.Parkertestified that Stokes said that he had noticed that Songer had written up a report onthe matter but Stokes felt that Parker was not at fault and that there evidently hadbeen a misunderstanding as to what Songer did or did not tell Parker.Parker askedStokes to arrange a meeting for Parker with Lonnie Walsh in New York. Stokessaid he would try and that day when Parker arrived in New York he had a meetingwith Walsh.40Parker told Walsh his story. Walsh said that Songer had told Walshthat he had not told Parker to cushion to Boston and opined that there must havebeen a misunderstanding.Parker testified that he, Parker, said,"Lonnie, there is nomisunderstanding here. This man [Songer]toldme to cushion to Boston."Parkerwent on to tell Walsh that Songer was"a very arrogant person"and that "a lot ofthe boys.really detest the man." Parker states that Walsh said that he hadspoken to Songer several times about his conduct;butWalsh then advised Parkerto take care of himself and not to mind other people'sbusiness.Parker said heliked his job but he could not work and be afraid of Songer and, according toParker,Walsh agreed.Walsh told Parker he would be paid for the 100 miles andhe was.Walsh testified that he had received a telephone call from Stokes to check intoParker's complaint and he did.41Walsh asked Songer what the incident was allabout. Songer, in substance,stated that he had not told Parker to cushion to Bostonbut had told him to report or standby in New York. Walsh suggested that theremight have been a misunderstanding.Songer said that possibly this was so. Walshthen said that if there was a misunderstanding Parker should be given the benefitof the doubt and should be paid. Thereafter,Walsh met with Parker. Walsh toldParker of Songer's version and suggested that there had been a misunderstanding.Parker felt that Songer had a grudge against him and that he was deliberately tryingto do Parker out of his cushioning pay. Parker said he wanted to take up the matterwith the company president,Marvin Walsh, brother of Lonnie Walsh. Lonnie Walshsaid the Company wanted to be fair and would give Parker the benefit of the doubtas to whether he had misunderstood Songer's order and would pay Parker.42as In this connection,it is clear that no one knew at the time what constituted com-pleteness If two trips covered a total of 400 miles, the Company would have to pay forthe driving whether one driver or two drivers performed the task From the standpointof safety and efficiency as well as employee morale, it was probably better that two mendivided the trips The man proximately affected by the Rybacki affair was Devine and hewas a new employee hired after the strike and most likely was either a nonunion man ora member of some other union In any event, there is no evidence that Gola or the Companyhad any desire to treat him unfairly39The circumstances indicate that when Walsh first came out to speak to Parker, hisonly information had come from Gola and his initial approach to Parker apparently re-flectedwhatever Gola had told him Walsh testified that when lie first came out he toldParker not to be chasing the new drivers up to the dispatchers'booth because it was a lotof trouble for the dispatcher After speaking to Parker,Walsh'swords and actions weresympathetic or tolerant rather than hostile10 Stokes had arranged the meeting,as he testified,at Parker's request41 Songer testified and I have also resorted to his testimony42 Songer testified that the only incidents(other than the 1964 cushioning matter) hehad had with Parker occurred in 1962 or 1963 and these were minor"run-ins " He hadtold Parker on these occasions to put on his driver's cap and Parker always had given himan argument.Diivers were required by compary rules to wear their caps as part of theiruniform. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 18, 1964, near midnight, Parker was on "protection" (standby)duty, in uniform, in the New York terminal. He was in the drivers' room immedi-ately next to the dispatch office.43 Parker testified 44 that, while he was in the driversroom, driver Rutherford was also there talking to dispatcher Gola. Parker did nothear the conversation. After Rutherford left the drivers' room and was outside,Parker said to Gola, what is he (Rutherford) doing, complaining that he does nothave a new bus. Gola said, no. Parker then said, the damn scab is lucky he is work-ing.About 30 minutes later, according to Parker, Lonnie Walsh came in and askedParker to step over to one of the exits to the New York terminal.45 When Parkerdid so,Walsh asked, what is this I hear about you calling Rutherford a scab.Parker said he had not called him a scab but had referred to him as a scab. Walshtold Parker that he had better learn to keep his mouth shut around there or Walshwould make an issue of it, remarking that he did not know what all the frictionbetween the men was about.Parker returned to his protection duties and in the morning was told by dispatcherSheridan that Parker was to go to Boston to see Stokes. Parker went to the NewYork terminal and headed for the dispatch office to speak to Walsh. Instead ofWalsh, Parker encountered McShane. The latter asked Parker, "what's this aboutthe incident last night?" Parker said that Walsh had told him that he would notmake an issue of it if Parker kept his mouth shut. McShane said that it was kindof late for Parker to keep his mouth shut and that he could have had a long careerwith the Company but chose to do otherwise. McShane said that he, McShane, wasmaking an issue of the incident. He said he had a form 99 on the matter 46 andhad called Stokes. McShane said that he did not know what Stokes would do withParker but McShane knew what he would do if Parker was his employee. McShanesaid that Parker was and has always been a wise guy and referred to Parker callingRutherford a scab "last night . .. [Rutherford] was just walking out of the dis-patch booth." Parker said he referred to Rutherford as a scab but did not call himone and that Rutherford had left the booth.Parker went to Boston and saw Stokes on Monday morning, September 21. Stokestold Parker that he had warned him about harassing and agitating certain driversand had warned him that, if there was any more of such conduct, Parker would bedischarged. Stokes then referred to Parker calling Rutherford a scab. Parker saidhe only referred to Rutherford as a scab. Stokes then got a copy of the letter hehad given Parker when he suspended him earlier in the month. Stokes said that hecould not understand why Parker, who said he valued his job, engaged in suchharassment. Stokes said that he had to discharge Parker in accordance with the43We have a drawing, photographs, and a good deal of testimony relating to the locusBoth the dispatch office and the drivers' room were in the immediate area where busesloaded and unloaded passengers There is a wall separating the terminal lobby from thearea where the buses stand. Doors in this wall provide ingress and egress from the lobbyto the buses. The dispatch office is a rectangular walled structure approximately 12 feetby 71/2 feet. The front width of this office is contiguous with the wall separating the lobbyfrom the bus area If there was no dispatch office, what is the front width of the officewould simply be part of the aforedescribed wall The rear width of the office is approxi-mately 12 feet from the front width. There is a door in the aforedescribed rear widthwall into the lobby area The two solid lateral walls of the office are, naturally, approxi-mately 12 feet long Approximately in the middle of the front width wall of the office isa window. If there had been no other construction, a person in the office could look throughthe window into the bus area However, the window, in fact, opens into the drivers' room.The latter is also rectangular with solid lateral walls approximately 13 feet long Thewidth of the drivers' room is approximately 6 feet The office window is roughly in themiddle of the rear width of the drivers' room. The front width of the latter has a doorthat opens into the general area of the buses but a bus parking or standing space is notdirectly in front of the door A person coming out of the drivers' room door who stoppedin the doorway and turned his head or head and body to the right would see a bus parkedat an angle if a bus was in that parking space The right front of the bus would be ap-proximately 6 feet from the side wall of the drivers' room The right front of the bus andthe bus door would be about 10 feet from the doorway to the drivers' room." Until otherwise indicated, all the following is Parker's version.4"No passengers or others would normally be around this area40Form 99 is a report form in which supervisors and employees are supposed to writeup any unusual incident. TRAILWAYS OF NEW ENGLAND, INC.523warning in the aforementioned letter but that Parker could appeal to Powell. "Atthat time I [Parker] told him I would accept his decision and I dropped it."Although Paiker later changed his mind and 2 days later did appeal to Powell,the question is, if Parker believed that all that he had done was to make a simpleand unprofane reference to Rutherford as a scab when Rutherford was not present,and that this was the only allegation made to him by Stokes, why did Parker at thetime accept his discharge from Stokes with such mildness, as he testified. Not longbefore, in the Songer incident when only a few dollars were involved, Parker'sapparent dedication to his principles and his propensity, that can be described atleast as a disposition to willingly argue, was such that he was reluctant to accepthis money on the basis of the proposition that he and Songer might have misunder-stood each other on the matter of cushioning to Boston. Parker had insisted on hisown view of the facts. He was right and Songer was wrong and deliberately wrong.Parker had wanted to appeal to the president of the Company for total vindicationwhere it was his word, not against another employee, but against a supervisor; thesupervisor, although he believed in his own version as against Parker's, was willingto admit that Parker could have misunderstood his order. This and all the otherevidence in the case concerning Parker is a picture of a man who does not easilyacceptmatters that are contrary to his own views and convictions. In fact, theGeneral Counsel's basic theory is that Parker was a courageous union leader whoalways stood up for the right and for his view of the right. Yet, on September 21,Parker has described his acceptance of total discharge premised solely on a referenceto a man as a scab. Nor can it be said that the evidence in the case, includingParker's versions of his contacts with Stokes, projects a picture of a tough, irascible,closed-minded supervisor to whom some sheep-like employee might be afraid toargue his discharge or to at least say that he would appeal it or fight it. Indeed, evenin discharging Parker, Stokes took the initiative in suggesting to Parker, that hemight appeal to Powell but Parker said he would accept Stokes' decision discharginghim. These considerations have raised a question in my mind whether Stokes, onSeptember 21, did confront Parker as described by the latter or whether heavierammunition had been produced on that occasion and thereby accounted for Parker'sacceptance of the discharge at the time.As mentioned, Parker changed his mind a few days after September 21 andappealed to Powell. Stokes and Powell were both present. Parker started off by ask-ing Stokes to suspend him for 10 or 30 days rather than to discharge. Stokes saidthe previous suspension had been ineffectual and that Parker was a rotten apple ora weak link. Stokes said he was not going to tolerate harassment from any driverand, in effect, said that, if it had not been for men such as these that Parker hadharassed, the Company would have foundered and "we would all be out of job."Stokes asked Parker, according to the latter, why he had called Rutherford a scab.Parker said that he was not paying his dues and Parker had referred to him as ascab. Powell interjected with some heat that this is a free country and that, in sub-stance, it was up to Rutherford whether he did or did not want to pay dues. Also,according to Parker, Powell said that five dispatchers were "down on" Parkerbecause he was so "outspoken." 47 Powell then said he had another engagement andtold Parker to return the next day. When the parties met again, the meeting wasbrief with Powell saying that he was not going to tolerate harassment and agitation.Parker states that Powell said that a lot of the new men would be swayed by Parkerand were following him and he was bad for morale 48 Powell made it clear that hewas affirming the discharge. Parker announced to Powell that he was going to theNational Labor Relations Board since "you [the Company] have fired me becauseI referred to a man as a scab .. ." Powell said that they would see each otherat the Board and they shook hands."Without,at this point,assessing the other aspects of Parker's testimony,I do notbelieve that Powell ever described Parker by the word "outspoken "48On this, I believe only that Powell may have said that Parker was bad for morale.I do not believe that he said anything about the new men beingswayed byParker andfollowing him The new men were those hired during the strike or thereafterMany of themhad relatively high seniority compared to reinstated strikers like Parker and with an-tagonistic interests,theywere not beingswayed byParker.Thereisno evidence thatParker sought to organize new employees hired during or after the strike or that they werefollowing Parker in castigating persons whom he referred to as scabs or otherwise follow-ing him. Indeed,there is a question of what Parker was doing that could be followed byother employees. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore leaving Parker's testimony, some mention is to be made of certain testi-mony elicited on cross-examination. Parker was asked,inter alia:Q. Do you remember referring to one guy as a God-damned scab-do youremember that?A. I don't know. If I can recall, no. It's possible I was talking about Ruth-erford that I could have said that, yes, sir, very possible.Q. And do you remember referring to somebody else as a no good son of abitch of a scab-do you remember that?A. That probably could have been also when I was talking about Rutherford.Dispatcher Gola testified that around midnight on September 18, Rutherfordcame into the drivers' room of the terminal and spoke to Gola who was on the otherside of the window separating the dispatch office area from the drivers' room. Asevery driver customarily does, Rutherford asked Gola what bus number he had.Gola told him the bus number and the track where the bus was. There were twoother drivers in the room when Rutherford entered but their names were notrecalled by Gola Parker was standing at the open door to the drivers' room throughwhich Rutherford had entered 49 After the aforedescribed brief conversationbetween Rutherford and Gola, the former left in the same way in which he hadentered, through the open door. As Rutherford passed Parker and was beyond him,going to the right toward the bus area, but still visible to Gola, Parker calledRutherford "a God-damn-son-of-a-bitch of a scab." At the time, Parker had hisback to the open door facing to the right of the doorway toward a parked bus thatwas loading passengers. Gola, who was at the other side of the window in the dis-patch office, testified to the foregoing. It is undisputed that Rutherford heard noremark by Parker on this occasion.Gola was scheduled to conclude his work that evening and leave some timebetween 12 and 1.30 a.m. Before leaving he wrote a form 99 report. The report said:It irks me and I think the Company should feel that when a man degradesanother's character note should be made. Operator Parker on previous occa-sions and today was the last straw when Parker called operator Rutherford a"scab," in more words than this. Rutherford does an excellent job and moremen like him we need. I thought it high time to bring this to attention.5°AssistantDispatcher Forster testified that around midnight on Friday, Septem-ber 18, he was working in the dispatch office in the area near the open window thatlooked into the drivers' room. Gola was also in the same area. Parker had beenstanding at the door of the drivers' room or just outside for some time. When Golawas at the window, Parker came into the relatively small drivers' room and whenhe was approximately halfway in or around 61/2 feet from the window he startedsaying something to Gola. Forster had been on the telephone and was generallyconducting his business and did not hear the conversation between Gola andParker. Forster went over to speak to Gola about some business matters and aboutthat time Gola had to answer the telephone. Parker was still talking and, seeingForster,he concluded whatever he had been saying and, looking at Forster,remarked "Well, that is it. That is this f-ing company" and started walking outof the room. Forster did not see Rutherford coming in or leaving the drivers'room.51 Forster did not discuss the incident with Gola.Shortly after midnight on this night of September 18, Lonnie Walsh stopped bythe dispatch office as was his practice 52 Gola told Walsh that, shortly beforeWalsh's arrival, Parker had been cursing and making derogatory remarks aboutRutherford.Walsh went out to the bus area where a bus was parked and wherethere were several drivers as well as passengers standing. Parker was standing in49Gola states that the door was normally left open about 80 peieent of the time Thedoor was open the night of September 18.50Gola was at one time a seminary student, studying, evidently, for either the priesthoodor the minstry. He testified that he was generally reticent insofar as speaking with otherswas concerned and that he seldom used even the word "hell "A day or two later Gola wrote a second report on the incident but, while longer, thesecond report is about the same as the first report.51 Parker in his testimony, above, stated that at the time he spoke to Gola the only otherperson present was the "teletype mail clerk." The dispatch office has telephones and ateletype machine and evidently receives mailWe believe that the man Paiker referred towas Forster. The latter testified that he was not acquainted with Parker and had neverspoken with him but that he knew Parker by name and by sightSiWhat follows is Walsh's testimony. TRAILWAYS OF NEW ENGLAND,INC.525this locale which was outside and to the right of a personemergingfrom the doorof the drivers' room. Walsh asked Parker to accompany him to a nearby terminalexit, away from other drivers and passengers. Walsh states that he told Parker"what had been told me [Walsh], and he didn't deny it." Walsh then said, "Parker,we are not going to have you doing this. You are a pain. You keep to yourself.And this is the second time I told you to mind your ownbusiness."Respondent'scounsel then asked Walsh various questions about the location of the exit anddetails about the bus and passengers and where Parker was when Walsh first cameout of the terminal to take Parker over near the exit and why he took Parker asideto talk to him. Counsel then said:Q. All right. Is that the extent of it?A. That was just about the extent of it.Counsel then asked Walsh if anyone else around that time had told him about othercursing by Parker. Walsh, for the first time, then stated that Forster had told methat Parker had referred to the Company as "the God-damn f'in company."Forster testified that on the night of September 18, shortly after the Parker inci-dent,Walsh had come into the dispatch room. Gola spoke to Walsh,53 according toForster, and Forster then told Walsh what he had heard Parker say. As Walshtestified, he then went out and spoke to Parker but, in speaking to Parker, hereferred only to the contents of the Gola report, not to what Forster had told him.In short, we have evidence in this posture,regarding the Forster aspect:(1) In describing,on direct examination by Respondent's counsel,what occurredon September 18, Walsh initially mentions only that Gola reported to him, and thatWalsh then spoke to Parker about the Parker words heard by Gola.(2)Afterthe foregoing,and following a question by Respondent's counsel aboutother reports, Walsh for the first time, mentioned what Forster had told him.(3) From Walsh's description of what he told Parker, including the admonitionthat this was "the second time I told you to mind your own business,"it is clearthat the contents of the Forster report were not referred to. The Forster statementthat Parker had called the Company a vulgar and derogatory name was the firstinstance of this type attributed to Parker in this record. It is a different type ofconduct from Parker's past harassment and agitation involving other drivers andParker's speaking of the issue of completeness,above.Calling the Company aderogatory name is not and was not intended to be encompassed in the warning, tomind your own business.(4)Moreover, Walsh testified that, in speaking to Parker on September 18-19,he did not bring up the contents of what Forster had reported.(5)Walsh reported to McShane regarding the September incident. He was asked,Q.What exactly did you tell Mr. McShane?A. I told him exactly what Dispatcher Gola told me and what I said to Parker.Again, no reference to what Forster had told him. A fewquestions later, inresponse to a direct question about the Forster report, Walsh did say that he alsotoldMcShane about what Forster had reported although he admitted not havingmentioned that aspect to Parker.(6) Forster who testified, as we haveseen,that he reported orally to Walsh onthe night of September 18 that Parker had called the Company, "a f-ing Com-pany," was later told to make a written report on the incident. Forster did so onSeptember 20. His reports read:While working in the dispatch office, operator Parker came to the windowand started talking to Tom Gola and me. He seemed to be bitter and had afew remarks which were not called for and I did not pay too much attentionto him and went about my work. I do not remember what he said but Irememberhe was a little outspoken.Respondent's counsel, apparently aware of the difference between Forster's testi-mony and the contents of his written report, called to the witness' attention thatneither the words attributed to Parker nor "words to that effect" appeared in thereport. Foster said that the explanation was that he had never seen such languageas Parker's set forth in an official company form and that is why he wrote thereport as he did. I might be persuaded to reconcile the testimony with the report ifthe latter had recited that Parker used vulgar, or improper, or highly improper, orobscene, or insulting, or derogatory, or extreme terms or words or language in51As Gola andWalsh testified, the former told Walsh about Parker. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDreferring to the Company. But "seemed to be bitter";"a few remarks . . . notcalled for"; "do not remember what he said" [the pithy and succinct phrase attrib-uted to Parker] ; "a little outspoken" are hardly reconcilable with the testimony.Although not offered as an explanation, by Forster, I have considered the possibil-ity that Forster wrote his report as he did because he was reluctant to get Parkerin trouble.This does not hold up, however,since Forster and Walsh testified thatForster had previously told Walsh exactly what Parker said and the "fat" wasalready in the fire. Moreover, Walsh later had instructed Forester to write up theincident and the report was the result of this order.(7)As we shallsee,McShane, Stokes, and Powell testified that McShane, inreporting the September 18 incident to Stokes and Powell,reported verbatim bothParker's castigation of Rutherford and Parker's obscene references to the Company.In interviews with Parker, admittedly, neither Stokes nor Powell referred to thelatter.They spoke in substance of harassment of other drivers, past conduct of asimilar kind and past warnings and discipline relating to this same kind of conduct.There was no past record of epithets describing the Company and no past warningsor discipline relating thereto.If,which seems unlikely,Stokes and Powell regardedParker's references to the Company as unimportant or tolerable,itwould appearthat it at least would have received a "moreover" reference. That is, you Parkerhave again been insulting and harassing your fellow employees in spite of pastwarnings, moreover, you have shown an intolerable contempt and dislike for youremployer by referring to it as "a f- company." The letter that was written toParker after his discharge and which recited the reason for the discharge does notmention the obscene or vulgar reference to the Company. The letter refers to theJune suspension for continued harassment of fellow drivers;it recalls that Parkerhad been warned that repetition "of this type of incident" would result in discharge;and then states that on September 19 two such incidents were called to Stokes'attention.54I am now at a point where I am prepared to answer one of several questionsbeforeme. Among the questions are: (1) what Parker's conduct and statementswere on September 18; (2) what was reported to Stokes who discharged him (andto Powell); (3) why did Stokes discharge Parker?It is possible that Parker made the statement attributed to him by Forster but,on the evidence before me, described above, I have substantial doubt that he did.I am not prepared to find and do not find that Parker called the Company, "af- company," on September 18. I find that, although the aforesaid allegedremark may be asserted to be one of the reasons for Parker's discharge, it was notone of the reasons. The ultimate question still remains, what was the reason for thedischarge and whether the discharge was in violation of the Act.55The next question to be answered is what did Parker do and say on Septem-ber 18. I have considered Parker's testimony,both on direct and on cross-examination and I have given the same consideration to the testimony and reportsof Gola and Forster, all three'of these men being the most immediate witnesses;as well as to the testimony of Rutherford, Walsh, McShane, Stokes, and Powell;and to the other evidence in the case that bore upon the issue.56I believe that on September 18, Parker,being on protection duty, was in thedrivers' room,in various parts therein, and that he moved about in the course oftime, sometimes standing in the doorway, sometimes outside, and again inside."Besides the Rutherford Incident, Parker testified that Stokes also mentioned, on Sep-tember 19,the incident regarding driver Moses,described hereinafter.es In the light of my findings regarding the statement attributed to Parker about theCompany, the matter has been considered with respect to credibility issues and motivationthroughout the case. I believe that the assertion, that Parker had referred to the Companyin the words described heretofore,arose either in September 1964,at the time of theevents and emanated originally from either Forster, Walsh, McShane, Stokes, or Powell,either from the top to the bottom of that chain, or from some intermediate point, or fromthe bottom to the top, or from some intermediate point , or the matter emanated afterParker's discharge.w Although the view has been expressed often that a fact finder's findings are entitledto practically unassailable weight if he has based his findings of credibility on Ills observa-tions of the demeanor of the witnesses (or, more importantly, if lie so states), and thatit is otherwise if witness demeanor and impression are not invoked,I,as fai as I aniaware, have always made, or, have endeavored to make, findings on the basis of the entirerecord which always includes my appraisal of the witnesses as well as all other evidencein the record The same situation prevails in the instant case TRAILWAYS OF NEW ENGLAND, INC.527Around midnight, Rutherford entered the drivers' room, spoke briefly to Gola atthe window aforedescribed and headed out of the room. Parker was either near thedoorway or around the center of the room when Rutherford first entered. Almostimmediately after Rutherford had finished speaking to Gola and headed out, Par-ker walked nearer to the vicinity of the window and spoke. In substance, Parkersaid, either, what is the "G- D- scab"; or what is the "s-o-b of a scab"; orwhat is the "G- D-, s-o-b of a scab," complaining about, that he is not get-ting a new bus . . .? Gola and Foster on the other side of the window made nocomment. Parker's remarks were probably made as he was half turned toward theopen doorway through which Rutherford had just gone. Parker then walked to thedoorway and stood there looking toward the parked bus. I do not believe thatParker was in the doorway when he made his remarks or that Rutherford was nextto Parker at the time of the remarks. If Parker had made his remarks at the door-way and Rutherford was near him and in sight of Gola from the window, asdescribed by the latter, then Rutherford would have heard the remarks. He didnot 57 As a matter of fact, the distance from the doorway to the window was about13 feet and Gola was beyond the window, a foot or more beyond, and the windowwas not large, about 3 feet high by 2 feet wide. If Parker spoke at the doorway,Rutherford was more likely than Gola to have heard the remarks.Gola reported to Walsh; the latter reported to McShane and McShane to Stokesand, later, to Powell. The testimony of each has been considered on this aspect. Thereport that reached Stokes, who discharged Parker, is the most important. Theremight have been some variation in phraseology in their various oral reports amongthe various persons involved. I find that, in substance, the report that came toStokes from McShane, as well as the other reports, was that Parker had calledRutherford a "G- D- s-o-b of a scab" while in the doorway of the drivers'ioom at the New York terminal. It is possible that the report to Stokes was that thewords were, "G-D- s-o-b," but, while I think otherwise, and have so stated,the variation, in my view of the matter, is not material.Considering the testimony of Parker and Stokes, as well as the other evidence inthe case, I find that Parker was discharged in September 1964, for substantiallythe same reason for which he had been warned and suspended for 4 days in June1964. The reason was that Parker persisted, while on duty and in uniform andwhile on company property, in publicly referring to certain fellow employees inprofane or obscene and insulting language. The continuation of such conduct hada reasonably anticipative consequence of harassment, provoking overt strife amongemployees, a possible exchange of blows, and a generally serious effect with respectto reasonable working harmony and the conduct of business. The passenger aspectwas also to be legitimately considered since with such overt conduct by an employeeon more than one occasion, passenger awareness of open internecine hostility andanger among company personnel driving the buses was not to be dismissed as atenuous factor or possibility. I do not believe that the incidents leading to Parker'ssuspension a few months earlier can be divorced from the occurrence on Septem-ber 18. Although Rutherford did not hear the September remarks and although Ido not believe that they were heard by passengers who were about 10 feet fromthe opened-door drivers' room, these considerations, in this case, are not determina-tive.Nor was the Company obliged to await some dramatic denouement of Parker'sconduct. The incident on September 18 indicated that Parker, while on duty, inuniform, on company property, was either unwilling or unable to exercise reason-able control over himself as an employee. His opinions and his legitimate union orconcerted activity were not the issue. Nor was it the issue that Parker was beingrequired to like certain individuals, or to associate with them socially, or to refrainfrom supporting the Union in its efforts to restore the seniority of Parker and otherstrikers. In the circumstances of this case, I do not regard Parker's conduct asactivity protected by the Act.It is not my position that when a union man uses profanity, obscenity, or theword "scab" in referring to a nonunion employee or to an employee of whose con-duct he does not approve, that the union man may therefore be dischargedper se.There are many situations where strong personal views and terms may be usedwithout reprisal. Aside from physical violence, there is a broad toleration of namecalling in the rough and tumble of a picket line. Also, if Parker's views and epithetshad arisen during the course of a discussion or argument between two employees inwhich each had expressed strongly opposite views on the union situation, my opin-ion might be a different one. Certainly, if Bolduc, Rutherford, Adler, and others,57Rutherford testified that he heard no remarks of Parker on this occasion 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad taken the initiative in goading Parker about his lower seniority or had other-wise been bringing up the topic of the strike and the contending positions, strongrejoinders by Parker, including epithets,might well have constituted protectedactivity. But in no instance in this record did any employee initiate any discussion,let alone aggressive and provocative words, with respect to Parker on the subject ofthe Union or with respect to Parker personally.Parker had a right to his views and no one required that he like Bolduc, Ruther-ford,Adler, and others. Parker was not required to associate with any individual,eat dinner with him, go bowling with him, or otherwise fraternize. But, the Com-pany had the right to expect that Parker and other employees, while on duty andon company property, would conduct themselves with reasonable civility towardeach other and to refrain from cursing and insulting one another. By way ofanalogy, an employee might have very strong feelings against a fellow employeebecause of the latter's race, color, religion, or political views.58 The employer has alegitimate interest in having his employees work together harmoniously and, as aminimum, that they exercise enough control so that one man is not hurling insultingracial or religious epithets at another while on company property and time. If oneman displays such an uncontrollable tendency to use insulting and profane racial orreligiousepithets in referring to certain other employees, the employer could rea-sonably remove such an employee even though none of his utterances may not havebeen heard by the employee against whom it was directed.Section 7 of the Act protects the right to engage in union activities or to refraintherefrom. An employer has not only a right but an obligation to exercise reason-able control when one employee or group of employees, on company time andproperty, seeks to infringe upon the rights of other employees. If all the conduct inthe instant record was reversed, i.e., Parker, as a union man, was being repeatedlyharassed and referred to as a union goon or union racketeer,or union pimp, plussome profane adjectives, the Company would have the right and the obligation toprotect him. A union employee, who quits his job because of excessive harassmenton company time and property by antiunion employees, may well succeed in provinga constructive discharge in violation of Section 8(a)(3) of the Act if the employercountenanced such conduct and did nothing to prevent the harassment. The samewould be true in reverse, if a nonunion man was forced to quit. The employer neednot stand by mutely and helplessly until someone quits his job; or until one manpunches another because of being cursed;or until the entire plant is split into openwarring groups,engaging in overt statements and acts of hostility against oneanother while in the course of their employment.Parker was at liberty to be strongly loyal to the Union and to work for its suc-cess.He could sign up in the Union those nonunion employees hired during thestrike; he could solicit dues payments and engage in any other legitimate unionactivity. If he found conditions intolerable he could go on strike or picket or other-wise seek to advance his own and the union cause. But, in our opinion, he couldnot, with impunity, engage in the personal guerilla warfare of invective and harass-ment against fellow employees while at the same time deriving the benefits of activeemployment.I can understand his feelings of resentment;I can appreciate the ele-ment of courage displayed; but I cannot conclude that his conduct was protected bySection 7 of the Act.It is my opinion that Parker's role in the Union was actually a very minor one.In addition to the fact that he at no time was a union officer or committeeman orthat he even engaged in picketing during the strike, his union activity upon hisrehire was limited. He asked some rehired employees to pay their dues. There is noevidence that Stokes, Powell,Walsh, or any other supervisor was aware of thisactivity.Moreover, in my opinion, the Company was not concerned with whetherthe union men paid their dues or not. The Company was aware that many of therehired strikers had been union members for years and no rehired striker had noti-fied the Company of revocation of his dues checkoff authorization 59 Indeed, thesaWe are all familiar with the insulting racial epithets and the epithets used withregard to other areas. "Scab" happens to be one of the epithets used to express contemptIn the labor field and it is meant to be insulting and to express contemptGUEven discharged strikers, who returned and were rehired before the Union had sodirected, denied that they had told the Company that they no longer wished to be rep-resented by the Union. Among those making such denials in their testimony were Ruther-ford, Bolduc, and Adler. TRAILWAYS OF NEW ENGLAND, INC.529General Counsel states in his brief that "almost all of the employees who wererehired continued their adherence to the Union.soI do not believe that Parker's role was that of the bellwether of the Union whoseremoval was deemedessentialby an employer who was determined that its employ-ees would never be represented by the Union. Parker did engage in some activitythat was protected under the Act, such as raising the matter of when a driver wascomplete. This particular episode irritated one of the lower supervisors, Gola, and,possibly, to a lesser degree,Walsh. However, in my opinion, Parker was not dis-charged for such activity and if he had not engaged in the conduct for which hewas discharged and for which he had earlier been suspended, he would haveremained in the Company's employ. This is also true with respect to the episoderegarding Parker being paid for cushioning to Boston,supra.Parker's discharge was not based on a pretext. The Company suspended him inJune and discharged him in September for harassing his fellow employees and notbecause he was loyal-to the Union or because he had spoken up for his rights.si Ido not conclude that Parker's suspension or discharge were in violation of the Actand dismissal of the complaint allegation is recommended 62B0Although Parker's activity of speaking to employees about dues was protected underthe Act whether he or the Union had initiated the idea, the fact is that there is noevidence that any union officer or trustee asked Parker to check up on dues or that theywere aware that he was doing so Parker states that he secured the list of names fromthe secretary of the Union in Boston. Apparently, the secretary was not the secretaryofficer of the Union but a female clerical employee who performed secretarial work in thelocal union office and who was acquainted with Parker This secretary was in the busatter other passengers had left and was riding from the terminal to the garage in Portlandwith Parker when he unleashed his castigation of Bolduc, as earlier described. In short,while I can commend Parker's initiative regarding the dues, proper perspective does notplace Parker in the role of the beleaguered standard bearer to wlioni the Union and otherunion members had entrusted their cause and their hopes for the future.aiThe General Counsel states in his brief . "It is clear, Parker's discipline of June 1964resulted directly from his `harassment and agitation' of other drivers " I agree but ap-parently we differ on the question of whether Parker's harassment of others is conductprotected by the Act63There are some other items cited by the General Counsel on which I wish to comment.I do not regard it as significant that a week after Parker's discharge, McShane agreedwith an employee's comment that if it had not been for the strike, Parker would still beworking One reasonable construction is that, if there had been no strike, Parker wouldhave still had his old seniority and would not be resentful of people taking his place; also,if there had been no strike, there would have been no scabs and harassment and, hence,no discharge.About the time of the Rutherford incident, Stokes testified that he had word of theMoses incident from a dispatcher. Moses had been hired during the strike and he camefrom the South. On one occasion, Moses, who apparently was scheduled to drive to Port-land, observed to the dispatcheror someoneother than Parker, that it was cold in Port-land. Parker told him he should go back down South where lie came from if lie did notlike the cold Suppose employee A does not like employee B because of the latter's raceB makes some comment about conditions to someone other than A. A then interposes andasks B why he does not go back to Africa or wherever he came from If he does not likeconditions. This is a form of uncalled for comment and needling calculated and.intendedto harrass. It was not an expression of solicitude or friendliness as Parker sought toportray it in his testimony. Its counterpart would be, if, when Parker made some commentabout conditions or working conditions at the Company, a nonunion employee interposedwith the comment, "if you do not like conditions, why don't you leave or go to work else-where, or go back where you came from " While not a major incident in itself, the Mosesincident was in contemporaneous context with the Rutherford and other incidents inJune to September 1964.The fact that the Company, after Parker's discharge, secured written reports from var-ious persons concerning Parker's conduct, is not determinative. Obviously, matters ofwhich the Company was unaware prior to the discharge could not be reasons for the dis-charge Since Parker had told Powell and Stokes that lie was going to the NLRB over hisdischarge, the Company was entitled to secure the aforesaid material since it could atleast bear on reinstatement As indicated previously, if the Company had been solicitingwritten reports on Parker prior to his discharge, an element of a discriminatory planmight be discernible25 7-551-67-vol 160-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWI have found that the Company is an employer engaged in commerce within themeaning of the Act and that the Union is a labor organization within the meaningof the Act. I have also found that Robert M. Parker is an individual employeewithin the meaning of the Act. Finally,I have concluded that a preponderance ofthe evidence on the record as a whole does not sustain the allegation that Parkerwas suspended,in June, 1964,or discharged,in September,1964, in violation ofSection 8(a)(1) and(3) of the Act.RECOMMENDATIONSIt is recommendedthat the complaintalleging violations of Section 8(a)(1) and(3) of the Act with respect to Robert M. Parker bedismissed.Luisi Truck LinesandTeamsters, Chauffeurs,Warehousemenand Helpers Local Union 524, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Independent.Case 19-C,A-30041.Au-gust J5, 1966DECISION AND ORDEROn April 27, 1966, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision. Ile also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and asupporting brief. The Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Boardhas considered the Trial Examiner's Decision, the exceptions andbrief, and the entire record in this case, and hereby adopts the find-ings,'conclusions, and recommendations of the Trial Examiner, withthe following additions and modifications.iThe Respondent's exceptions to the Trial Examiner'sDecision are directed,in part, tothe credibility resolutions of the Trial Examiner.We will not overrule the Trial Exam-iner's resolutions as to credibility unless a clear preponderance of all the relevant evidenceconvinces us that they are incorrect Such a conclusion is not warranted hereStandardDry Wall Products,91 NLRB 544,enfd.188 F 2d 362(C A. 3).160 NLRB No. 45.